Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT AND
GUARANTEE AGREEMENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT AND
GUARANTEE AGREEMENT, dated as of July 25, 2016 (this “Amendment”), among PARLEX
4 UK FINCO, LLC and PARLEX 4 FINANCE, LLC (the “Sellers”), BLACKSTONE MORTGAGE
TRUST, INC. (“Guarantor”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of January 29, 2016 (as amended hereby,
and as further amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Repurchase Agreement”);

WHEREAS, in connection therewith, Guarantor entered into that certain Guarantee
Agreement in favor of Buyer, dated as of December 20, 2013 (as amended by that
certain Amendment No. 1 to Guarantee Agreement, dated as of March 3, 2014, as
amended hereby, and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Guarantee Agreement”).

WHEREAS, Sellers, Guarantor and Buyer have agreed, subject to the terms and
conditions hereof, that the Repurchase Agreement and the Guarantee Agreement
shall each be amended as set forth in this Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers, Guarantor and Buyer each agree as follows:

SECTION 1. Amendments to Repurchase Agreement.

(a) Clause (i) of the definition of “Applicable Spread”, as set forth in Article
2 of the Repurchase Agreement, is hereby amended by inserting the text “or Loan
Spread, as applicable,” immediately following the words “applicable LTV” in the
fifth line thereof.

(b) Article 2 of the Repurchase Agreement is hereby amended by inserting the
following new definitions in correct alphabetical order:

“Loan Spread” shall have the meaning set forth in the Fee Letter.

“New Purchased Asset” shall mean any Purchased Asset for which the related
Purchase Date occurred on or after July 25, 2016.



--------------------------------------------------------------------------------

“Vintage Purchased Asset” shall mean any Purchased Asset for which the related
Purchase Date occurred prior to July 25, 2016.

(c) The definition of “Maturity Date”, as set forth in Article 2 of the
Repurchase Agreement, is hereby amended by deleting the date “January 7, 2018”
and inserting the date “January 7, 2019” in lieu thereof.

(d) Article 11 of the Repurchase Agreement is hereby amended by inserting the
following new Article 11(cc) in correct alphabetical order:

(cc) Sellers shall promptly (and in any event not later than two (2) Business
Days following any Seller’s Knowledge thereof) deliver to Buyer notice of
(i) any increase to, amendment of or other modification affecting the Loan
Spread of any Purchased Asset and/or (ii) any payment by a Mortgagor of, or the
incurrence of any obligation by a Mortgagor to make payment of, any fee
approximating a portion of the Loan Spread for any Purchased Asset pursuant to
the terms of the related Purchased Asset Documents, in each case, occurring
after the Purchase Date of the related Purchased Asset.

SECTION 2. Amendments to Guarantee Agreement.

(a) Section 2(b)(i) of the Guarantee Agreement is hereby amended by deleting the
percentage “twenty-five percent (25%)” and inserting the percentage “fifty
percent (50%)” in lieu thereof.

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which this Amendment is executed and
delivered by a duly authorized officer of each of Guarantor, Sellers and Buyer,
along with delivery to Buyer of a fully-executed Amendment No. 2 to Fee and
Pricing Letter between Sellers and Buyer, dated as of the date hereof; provided,
that Guarantor and Sellers acknowledge and agree that it shall be a condition
subsequent to the effectiveness of this amendment that Guarantor and Sellers
shall deliver to Buyer within four (4) Business Days following the Amendment
Effective Date customary opinions as to enforceability and corporate matters
with respect to Sellers and Guarantor and a bring down letter affirming the
legal opinion with respect to the applicability of the Bankruptcy Code safe
harbors that was provided to Buyer on the Amendment and Restatement Date.

SECTION 4. Sellers’ Representations and Warranties. On and as of the date first
above written, each Seller hereby represents and warrants to Buyer that (a) it
is in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date), (d) such
Seller has taken all necessary action to authorize the execution,

 

-2-



--------------------------------------------------------------------------------

delivery and performance of this Amendment and (e) this Amendment has been duly
executed and delivered by or on behalf of such Seller and constitutes the legal,
valid and binding obligation of such Seller enforceable against such Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.

SECTION 5. Guarantor’s Representations and Warranties. On and as of the date
first above written, Guarantor hereby represents and warrants to Buyer that
(a) Guarantor is in compliance with all of the terms and provisions set forth in
the Guarantee Agreement on its part to be observed or performed, (b) after
giving effect to this Amendment, no Default or Event of Default under the
Repurchase Agreement has occurred and is continuing, (c) after giving effect to
this Amendment, the representations and warranties contained in Section 8 of the
Guarantee Agreement are true and correct in all material respects as though made
on such date (except for any such representation or warranty that by its terms
refers to a specific date other than the date first above written, in which case
it shall be true and correct in all material respects as of such other date),
(d) Guarantor has taken all necessary action to authorize the execution,
delivery and performance of this Amendment and (e) this Amendment has been duly
executed and delivered by or on behalf of Guarantor and constitutes the legal,
valid and binding obligation of Guarantor enforceable against Guarantor in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.

SECTION 6. Acknowledgments of Guarantor. In connection with the amendments to
the Repurchase Agreement set forth in Section 1 of this Amendment, Guarantor
hereby acknowledges (a) the execution and delivery of this Amendment by Sellers
and agrees that it continues to be bound by the Guarantee Agreement, as amended
hereby, notwithstanding the execution and delivery of this Amendment and the
impact of the changes set forth herein, and (b) that, as of the date hereof,
Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement, the Guarantee Agreement and each of the other Transaction
Documents.

SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and the Guarantee Agreement shall each
continue to be, and shall remain, in full force and effect in accordance with
their respective terms; provided, however, that upon the Amendment Effective
Date, all references in the Repurchase Agreement or the Guarantee Agreement to
the “Transaction Documents” shall be deemed to include, in any event, this
Amendment. Each reference to Repurchase Agreement or the Guarantee Agreement in
any of the Transaction Documents shall be deemed to be a reference to the
Repurchase Agreement or the Guarantee Agreement, as applicable, as amended
hereby.

SECTION 8. Counterparts. This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (.PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

SECTION 9. Costs and Expenses. Sellers and Guarantor shall pay Buyer’s
reasonable actual out of pocket costs and expenses, including reasonable fees
and expenses of accountants, attorneys and advisors, incurred in connection with
the preparation, negotiation, execution and consummation of this Amendment.

 

-3-



--------------------------------------------------------------------------------

SECTION 10. Submission to Jurisdiction. Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that any party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 10 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against any Seller or
Guarantor or their property in the courts of other jurisdictions.

SECTION 11. WAIVER OF JULY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5 1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[SIGNATURES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States

By:

 

/s/ Thomas N. Cassino

Name:

 

Thomas N. Cassino

Title:

 

Executive Director



--------------------------------------------------------------------------------

SELLERS:

PARLEX 4 FINANCE, LLC, a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital

 

Markets and Treasurer

PARLEX 4 UK FINCO, LLC, a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital

 

Markets and Treasurer

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital

 

Markets and Treasurer